Case 1:18-cv-03456-AJN-GWG_ Document 86_ Filed 03/10/20 Page 1of1

 

 

USDC SDNY

UNITED STATES DISTRICT COURT DOCUMENT

SOUTHERN DISTRICT OF NEW YORK

 

 

 

Plaintiff,  Dedra De La Rosa DATE FILED:

Defendant. Pure Green NYC 8th Street Corp.

ELECTRONICALLY FILEDAMENDED
DOC #: 2 DF REFERENCE

MAR TQ AWAGISTRATE JUDGE

 

 

 

~V~

 

 

xX

 

 

 

 

 

 

 

 

 

 

 

TSCVS456 (AJN ) (GWG)

The above entitled action is referred to the designated Magistrate Judge for the following
purpose(s):

 

General Pretrial (includes scheduling,
discovery, non-dispositive pretrial

 

motions, and settlement)

 

Specific Non-Dispositive
Motion/Dispute:*

 

 

 

 

 

 

 

 

If referral is for discovery disputes when
the District Judge is unavailable, the time

 

period of the referral:

 

 

 

Settlement*

Inquest After Default/Damages Hearing

Consent under 28 U.S.C. §636(c) for all
purposes (including trial)

Consent under 28 U.S.C. §636(c) for limited
purpose (e.g., dispositive motion,
preliminary injunction)

Purpose:

Habeas Corpus
Social Security
Dispositive Motion (i.e., motion requiring

a Report and Recommendation)
Particular Motion:

 

All such motions:

 

*Do not check if already referred for general pretrial.

Dated Marchi, 2020

sO

mel

United States District Judge

 
